UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1314



EPHRAIN RELIFORD, JR.,

                                            Plaintiff - Appellant,

          versus


DALE COUNTY DEPARTMENT OF HUMAN RESOURCES;
CHRISSIE N. BOYD; DALE COUNTY, Alabama,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-98-3625-3-17BC)


Submitted:   May 13, 1999                   Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Ephrain Reliford, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ephrain Reliford, Jr., a South Carolina inmate, appeals the

district court’s orders dismissing his civil action under 28

U.S.C.A. § 1915A(b)(1) (West Supp. 1998) and denying his motion to

reconsider.   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.      See Reliford v. Dale

County Dep’t of Human Resources, No. CA-98-3625-3-17BC (D.S.C. Feb.

4 & 26, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       The motion for reconsideration from which Reliford appeals
was filed on February 25 and entered on the district court’s docket
on February 26, 1999, and the order appealed from was filed on
February 3 and entered on the district court’s docket on February
4, 1999, in accordance with Fed. R. Civ. P. 58 and 79(a). See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2